Citation Nr: 0616849	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  00-04 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of low back injury, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of right knee surgery, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of left knee surgery, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected right shoulder strain, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected bilateral plantar fasciitis with pes 
planus, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected dysthymia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1976 to January 1977.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In a December 1998 decision, the Board granted service 
connection for a low back disability.  Increased ratings were 
denied for bilateral knee disabilities a right shoulder 
disability and bilateral plantar fasciitis with flat feet.  
The veteran subsequently initiated appeals as to the 
initially assigned rating for the low back disability, and 
again requested increased ratings for the other four 
disabilities.  He also requested an increased disability 
rating for service-connected dysthymia.   

The veteran testified as to all issues on appeal before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the North Little Rock RO in October 
2001.  The transcript of the hearing is associated with the 
veteran's VA claims folder.  At the hearing, the veteran 
submitted additional evidence, with waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2005).

This case was previously before the Board in November 2003.  
At that time, these claims were remanded in order to attempt 
to obtain records from the Social Security Administration 
(SSA) and for further notification pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  A supplemental 
statement of the case (SSOC) was issued in August 2005 by the 
agency of original jurisdiction which continued to deny the 
claims.  This case has been returned to the Board for further 
appellate proceedings.

The issue of entitlement to an increased disability rating 
for service-connected dysthymia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals management Center (AMC) in Washington, DC.

Issues not on appeal

In an August 2002 decision, the Board denied the veteran's 
claims of entitlement to service connection for a bilateral 
ankle disorder and a skin disorder of the feet.  The Board's 
decision is final, and those issues will be addressed no 
further herein.  See 38 C.F.R. § 20.1100 (2005).

Also in August 2002, the Board granted service connection for 
bilateral hearing loss and tinnitus.  The RO implemented this 
decision in an August 2002 rating action.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
currently manifested by subjective complaints of pain and 
rare occurrence of muscle spasm.

2.  The veteran's service-connected right knee disability is 
currently manifested by subjective complaints of pain and 
stiffness.

3.  The veteran's service-connected left knee disability is 
currently manifested by subjective complaints of pain and 
stiffness.

4.  The veteran's service-connected right shoulder disability 
is currently manifested by arthritis with pain and limited 
motion.

5.  The veteran's service-connected bilateral foot disability 
is currently manifested by minimal tenderness, swelling and 
pain on manipulation and use of the feet.  

6.  The evidence does not show that the veteran's service-
connected low back, bilateral knee, right shoulder or 
bilateral foot disabilities are so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected low back disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005).

2.  The criteria for an increased disability rating for the 
service-connected right knee disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2005).

3.  The criteria for an increased disability rating for the 
service-connected left knee disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2005).

4.  The criteria for an increased disability rating for the 
service-connected right shoulder disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2005).

5.  The criteria for an increased disability rating for the 
service-connected bilateral pes planus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5284 (2005).

6.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal. 

The Veterans Claims Assistance Act of 2000 ( VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the October 1999 
and June 2001 SOCs along with the August 2005 SSOC.  
Specifically, the October 1999 SOC detailed the relevant 
rating criteria for the veteran's service-connected back 
disability under the former spine criteria; the June 2001 SOC 
detailed the relevant rating criteria for the veteran's 
service-connected right knee, left knee, right shoulder and 
bilateral foot disabilities; and the August 2005 SSOC 
informed the veteran of recent regulatory changes to the 
criteria for rating spine disabilities.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in a letter from the 
Board dated December 3, 2002 and a letter from the AMC dated 
April 24, 2004, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised in the April 2004 VCAA letter that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records from SSA and VA outpatient facilities.  
[The veteran's VA outpatient records have in fact been 
obtained by VA; the RO's attempts to obtain the veteran's SSA 
records will be discussed below.]  

The April 2004 VCAA letter also informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, including "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  With respect to private treatment 
records, the December 2002 letter included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and asked in the letter that the veteran complete this 
release so that VA could obtain these records on her behalf.  
The April 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis in original].  The veteran 
was also advised in the December 2002 VCAA letter that a VA 
examination was being scheduled in order to make a decision 
on his claims [it was conducted in February 2003].  

Finally, the Board notes that the December 2002 VCAA letter 
specifically requested of the veteran: "If you choose not to 
provide us the release(s) we need to obtain your records, 
then you should obtain the records yourself and send them to 
us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claims, which was by rating 
decisions dated in January 1999 and March 2001.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  The VCAA was not enacted 
until November 2000.  Furnishing the veteran with VCAA notice 
prior to the adjudication in January 1999 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, and with respect to both the January 1999 and 
March 2001 rating decisions, the veteran was provided with 
VCAA notice through the December 2002 and April 2004 VCAA 
letters and his claims were readjudicated in the August 2005 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
himself has not suggested that any concerns have arisen from 
the timing of VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  With respect to claims for 
increased disability ratings, such as the instant case, 
Dingess dictates that the claimant is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

In this case, element (1), veteran status, is not in dispute.  
The veteran has been provided appropriate notice as to 
elements (2), (3), and (4) as described above.  
Any current lack of advisement as to element (5), effective 
date, is rendered moot via the RO's denial of increased 
ratings for the veteran's low back, left knee and right knee 
disabilities.  In other words, any lack advisement as to that 
element is meaningless, because increased disability ratings 
[and therefore effective dates] were not assigned.  

Because as discussed below the Board is denying the veteran's 
claims, element (5) remains moot for the low back, left knee, 
right knee and bilateral foot disabilities.

With respect to the veteran's right shoulder claim, the 
veteran was given notice as to effective date requirements in 
the March 2001 rating decision which granted his increased 
disability rating.  In assigning an effective date for his 
increased rating, the RO noted that though there was no 
medical evidence warranting an increased disability rating 
prior to the December 1999 VA examination report of record, 
it was reasonable to assume the increased symptoms were 
present at that the time the claim was received on November 
16, 1999.  The RO assigned a November 16, 1999 effective date 
based on such.  The veteran was thus effectively notified 
that in order to obtain an earlier effective date for his 
right shoulder disability, he would have to submit evidence 
of his increased symptoms dated prior to November 16, 1999.  
The veteran has in fact raised no concerns about the assigned 
effective date.

Therefore, a remand for additional notice would serve no 
useful purpose and would only cause unnecessary delay.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
It is clear from the four-volume claims folder that the 
veteran is well aware of what is required of him and of VA.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided with VA examinations in July 1992, June 1996, 
December 1999, October 2000, June 2001, February 2003, and 
June 2005 the results of which will be discussed below.  The 
reports of the medical examination reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate physical and mental 
examinations and rendered appropriate diagnoses and opinions.  

The Board notes that it had previously instructed the RO in 
its November 2003 remand to obtain records from SSA 
pertaining to the veteran.  Attempts to obtain such records 
were made in 2002 and 2003, without success.  The AMC wrote 
to the veteran in November 2004, explaining their difficulty 
in obtaining these records and asking the veteran to submit 
these records himself or inform the RO that such records did 
not exist.  The veteran submitted a June 2003 letter from SSA 
indicating that his claim for benefits had been denied and 
that no SSA records existed.  To again attempt to associate 
these records with the claims folder would be an exercise in 
futility.  Under these circumstances, there is no Stegall 
violation.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction above, the veteran testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO in October 2001.

Accordingly, the Board will proceed to a decision on the 
merits as to five of the issues on appeal.

Initial comment

The Board's evaluation of the veteran's various service-
connected musculoskeletal disabilities has been hampered by 
what appears to be inconsistent presentation of his symptoms 
and exaggeration of his symptomatology.

Specifically, during a June 2005 VA mental examination, the 
examiner noted that "there have been many differing reports 
of the veteran's pain with differing opinions  . . . [as to] 
the extent of his pain."  A blind MMPI study was deemed 
invalid, as "the veteran was endorsing symptomatology across 
virtually every symptom domain."  

That the veteran may be exaggerating symptomatology is 
further demonstrated in an August 2000 VA outpatient record, 
which noted the veteran's gait to be "interesting: during 
the examination he progressed from a gait which included no 
knee flexion and an abducted hip on the right, to an antalgic 
gait on the right, to a gait with bilateral internally 
rotated hips.  At one point he demonstrated how he caught his 
toes due to a foot drop, but no foot drop was otherwise ever 
observed."  

The Board is of course aware that the veteran has psychiatric 
and neurocognitive problems.  The extent of such is currently 
unknown and will be the subject of the Board's remand, below. 

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Veterans are expected to cooperate fully with VA 
examiners.  Here, regardless of whether the veteran's actions 
are intentional or not, there is clear evidence that the 
veteran is not doing so.

1.  Entitlement to an increased disability rating for 
service-connected residuals of low back injury, currently 
evaluated as 10 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  As 
detailed above, the veteran has been provided with the new 
regulatory criteria in the August 2005 SSOC.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

(i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5295 (2005).
 
Under Diagnostic Code 5295 [lumbosacral strain], effective 
prior to September 26, 2003, a 40 percent rating was 
warranted for severe lumbosacral strain; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 30 percent rating is warranted fro forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).  

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 
See 38 C.F.R. § 4.71, Plate V (2005).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
rated under former Diagnostic Code 5295 [lumbosacral strain].

After a review of the evidence pertaining to the veteran's 
service-connected back disability, the Board believes that 
rating the veteran under former Diagnostic Code 5295, 
lumbosacral strain, is appropriate, as the veteran was 
diagnosed with such.  Moreover, the symptoms listed under 
that code are generally analogous to the veteran's current 
complaints.

The Board notes that the veteran has made numerous complaints 
as to radiating pain into his lower extremities, which brings 
into consideration use of the Diagnostic Code 5293 pertaining 
to intervertebral disc syndrome.  See the veteran's November 
1999 substantive appeal.  However, as explained immediately 
below such complaints have been ascribed by competent medical 
evidence to another, non service-connected source, peroneal 
neuropathy of the lower extremities.  

The medical evidence of record sufficiently delineates the 
symptomatology caused by the veteran's low back disability 
and that caused by peroneal neuropathy so that an informed 
decision can be made as to the veteran's increased rating 
claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
[the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  

Indeed, the RO specifically denied entitlement to service 
connection for peroneal neuropathy as secondary to the 
service-connected low back disability in a March 2001 rating 
decision.  The RO's denial was based on the opinion of a VA 
physician who completed a January 2000 neurology 
consultation.  The neurology specialist found that the 
veteran's lower extremity neurological symptomatology was not 
related to his service-connected low back disability.  In 
addition, an October 2000 VA examiner indicated that the 
peroneal neuropathy was not related to the veteran's service-
connected back condition. 

There is no competent medical evidence to the contrary.  To 
the extent that the veteran or his representative may attempt 
to ascribe the lower extremity peroneal neuropathy to the 
service-connected low back disability, their lay opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Moreover, an August 1999 VA outpatient note indicated no 
evidence of a herniated nucleus pulposis, and the January 
2000 VA neurology consultation report was negative for 
evidence of lumbar radiculopathy.  Therefore, the Board finds 
that a rating under former Diagnostic Code 5293 
[intervertebral disc syndrome] is not warranted.  

The Board has also considered use of Diagnostic Code 5292 
[limitation of motion, lumbar spine].  As was alluded to in 
the Board's initial comment above, testing of the veteran has 
resulted in variable and unreliable findings, evidently 
either due to his mental problems or due to a deliberate 
effort to deceive the examiners.  In light of the VA 
examiners' inability to get accurate results in range of 
motion testing, this diagnostic code cannot feasibly be 
employed to rate the veteran's lumbar spine disability.  

Therefore, the Board believes most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code 5295.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
above, the veteran's service-connected lumbar sprain is not 
consistent with intervertebral disc syndrome, so the current 
Formula for Rating Intervertebral Disc Syndrome, Diagnostic 
Code 5243, is not for application.
  
Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

The veteran's service-connected disability is currently rated 
as 10 percent disabling. As discussed in the law and 
regulations section above, under the former version of 
Diagnostic Code 5295, to warrant a 20 percent disability 
rating on the basis of lumbosacral strain, the evidence must 
show muscle spasm of extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

In this case, the claims folder demonstrates two instances of 
muscle spasm, in VA outpatient records dated in May 1992 and 
August 1992.  There is no documentation of muscle spasm again 
until over a decade later during the February 2003 VA 
examination, when the veteran was noted to have "significant 
paraspinous spasm both on the right and the left."  VA 
examinations dated in July 1992, June 1996 and June 2001 
found no objective evidence of muscle spasm in the back, and 
treatment records dated subsequent to the veteran's February 
2003 VA examination are negative for notations of back spasm.  

As for unilateral loss of lateral spine motion from the 
standing position, there is no indication of such from the 
objective medical evidence.  The June 2001 VA examiner found 
that the veteran was able to achieve complete side-bending.  
Moreover, the most recent X-ray taken of the veteran's lumbar 
spine during the February 2003 VA examination was completely 
normal, and the examiner noted that lateral bending was not 
restricted.  These objective findings do not correlate to a 
unilateral loss of lateral spine motion from the standing 
position. 

The veteran has been noted to walk with a limp favoring his 
right side during the June 2001 VA examination.  However, 
none of the VA examiners have attributed this altered gait to 
the veteran's lumbar spine disability.  Indeed, the veteran 
himself indicated during the June 2001 VA examination that he 
had difficulty with ambulation due to his "nerve 
condition", not his spine problems.

With respect to the veteran's complaints of pain, the 10 
percent disability rating which is currently assigned 
specifically contemplates characteristic pain on motion.  

Thus, although acknowledging a few isolated instances of 
muscle spasm noted in over a decade's worth of medical 
evidence, the Board finds that the such do not approximate 
the criteria which would allow for the assignment of a 20 
percent rating.  See 38 C.F.R. § 4.7 (2005).  Indeed, the 
vast majority of the medical records in the file indicate 
that the only identified pathology related to the service-
connected lumbosacral strain is pain, which is precisely 
congruent with the assignment of a 10 percent rating. 

The Board observes in passing that none of the 
characteristics which would allow for the assignment of a 40 
percent rating under Diagnostic Code 5295, including a 
positive Goldwaithe's sign and marked limitation of forward 
bending from a standing position, are present.  Nor is there 
any indication of abnormal mobility on forced motion.  There 
is no indication from the record of any loss of lateral 
motion with osteo-arthritic changes.
  
In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5295.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 20 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

As for forward flexion of the thoracolumbar spine, during the 
June 2001 and February 2003 VA examinations, the veteran was 
able to achieve 60 degrees of forward flexion.  Moreover, 
there is no evidence of record that the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees.  

As has already been discussed above, the record indicates 
minimal evidence of muscle spasm over the years, and there is 
no evidence of guarding severe enough to result in an 
abnormal gait or abnormal spinal contour due to the veteran's 
service-connected lumbar spine disability.  The abnormal gait 
has been ascribed, not to the service-connected  lumbosacral 
strain but rather to the non service-connected peroneal 
neuropathy of the lower extremities. 
  
It is true that a scoliotic curve was identified during the 
June 2001 VA examination; however, such is in the veteran's 
thoracic, not lumbar, spine.  There is no evidence that the 
scoliotic curve was due to the service-connected low back 
disability.  

Additionally, there is no objective evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
of ankylosis of the thoracolumbar spine.  The veteran's 
service-connected low back disability therefore does not 
warrant a 40, 50, or 100 percent rating under the General 
Rating Formula for Diseases and Injuries of the spine. 

In short, the objective medical evidence of record indicates 
that the disability caused by the veteran's service-connected 
low back disability is minimal, warranting the assignment of 
a 10 percent rating.  It appears that the veteran's back 
problems are related more to his attitude than to any 
objectively demonstrated pathology.  Indeed, the February 
2003 VA examiner noted that a "good low back hygiene 
program" would improve any back problems the veteran had.  
Based on this record, and for reasons stated above, the Board 
finds that the veteran is not entitled to an increased 
disability rating under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2005).  See DeLuca, supra.  

The veteran has complained of severe low back pain.  As has 
been discussed above, pain is already accounted for in the 
veteran's currently assigned 10 percent disability rating.  
The veteran, however, appears to contend that he experiences 
pain far beyond the norm.  The Board has already had occasion 
to comment that it strongly appears that the veteran is 
exaggerating his pain symptoms.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability. 

Here, although taking into consideration the veteran's 
statements concerning the alleged severe pain and purported 
resulting functional loss, the Board places greater weight on 
the objective medical evidence, which in essence shows 
relatively little pathology, plus instances of the veteran 
providing an inconsistent and exaggerated symptom 
presentation. 

In any event, there is no support in the objective medical 
evidence for an increased rating based on evidence of 
functional loss.  Neither of the VA examiners indicated 
additional functional loss due to the veteran's service-
connected lumbar spine disability.  There is no objective 
medical evidence which supports the veteran on this point.  
Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
lumbar spine disability has not changed appreciably since the 
veteran filed his claim.  There appears to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 10 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, May 4, 1992.

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
all issues on appeal.

2.  Entitlement to an increased disability rating for 
service-connected residuals of left knee surgery, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of right knee surgery, currently 
evaluated as 10 percent disabling.

For the sake of brevity, the Board will analyze both the 
right and left knee claims together, as they are rated under 
the same diagnostic code at the same disability level and 
have similar symptomatology.



Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Specific rating criteria

The veteran's service-connected right and left knee 
disabilities are both currently rated under 38 C.F.R. 4.71a, 
Diagnostic Code 5257 (2005) [knee, other impairment of].  

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  A 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45 (2005).

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable. See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005). 

See also 38 C.F.R. § 4.71, Plate II (2005) which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected right and 
left knee disabilities are both rated under Diagnostic Code 
5257.  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi, supra.  

The February 2003 VA joints examination evidenced no 
instability of the right or left knee.  Other recent medical 
records are similarly devoid of reference to knee 
instability.  In light of the lack of any current objective 
medical evidence of instability of the right or left knee, 
the Board finds the application of Diagnostic Code 5257 is 
not appropriate. 

The most recent diagnoses of the veteran's right and left 
knee disabilities are "medial joint space, medial 
compartment narrowing bilaterally of the knees with also 
patellofemoral arthritis of the knees."  Accordingly, the 
diagnostic code pertaining to arthritis, Diagnostic Codes 
5003, is appropriate, as they are most applicable to the 
veteran's current symptomatology.  The Board therefore 
concludes that Diagnostic Code 5003, with further 
consideration of Diagnostic Codes 5260 and 5261, is the most 
appropriate in rating the veteran's service-connected right 
and left knee disabilities.  

Schedular rating

As detailed above, arthritis is rated based on limitation of 
motion.  Normal range of motion for the knee is defined as 
follows: flexion to 140 degrees and extension to 0 degrees.  
See 38 C.F.R. § 4.71, Plate II (2005).  

The most recent VA examination of record, conducted in 
February 2003, demonstrates the veteran was able to achieve 
full range of motion in both knees.  Such nonexistent 
limitation of knee motion is rated noncompensably disabling.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2005).  

Accordingly, based on noncompensable limitation of motion and 
X-ray evidence of arthritis, a disability rating of 10 
percent is warranted for both knees under Diagnostic Code 
5003.  

DeLuca considerations

As noted above, a separate rating may also be assigned for 
functional loss of use of the knee due to weakness, excess 
fatigability, incoordination, or pain on movement under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

In this case, the evidence of record does not reflect 
impairment that warrants a higher rating under 38 C.F.R. § 
4.40 or § 4.45.  As discussed above, there is full range of 
motion of both knees.  The medical evidence, specifically the 
most recent February 2003 VA examination, does not 
demonstrate fatigability, weakness, incoordination and the 
like due to pain.  The separate 10 percent ratings which are 
currently assigned encompass the identified symptoms, to 
include pain.

Accordingly, the Board concludes that a preponderance of the 
evidence is against a finding of any additional functional 
loss, and increased ratings under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 are not warranted.

4.  Entitlement to an increased disability rating for 
service-connected right shoulder strain, currently evaluated 
as 20 percent disabling.

Relevant law and regulations

Specific rating criteria

The veteran's service-connected right shoulder disability is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Code 5201 
(2005) [arm, limitation of motion of].  

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability with respect to the 
dominant arm:

To 25 degrees from side -- 40% 

Midway between side and shoulder level -- 30%

At shoulder level -- 20%

See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees.  See 38 C.F.R. § 
4.71, Plate I (2005).

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected right 
shoulder disability is currently rated under Diagnostic Code 
5201.  The use of Diagnostic Code 5201 is congruent with 
recent findings of degenerative joint disease in the right 
shoulder.  As detailed above, Diagnostic Code 5003 
[arthritis, degenerative] instructs to rate under the 
appropriate diagnostic code for limitation of motion, which 
in this case is Diagnostic Code 5201. 

In summary, the veteran's right shoulder symptomatology 
includes objective X-ray evidence of arthritis with 
limitation of motion, along with subjective complaints of 
pain.  These symptoms are best contemplated under Diagnostic 
Codes 5003-5201.  

Schedular rating

The veteran seeks an increased rating for his service-
connected right shoulder disability, for which he is 
currently assigned a 20 percent disability evaluation.   

In order to qualify for an increased rating under Diagnostic 
Code 5201, the evidence must show that the veteran is unable 
to abduct his right arm more than midway between side and 
shoulder level (i.e. to approximately 45 degrees).  The 
medical evidence of record does not suggest that such is the 
case.  At the time of the most recent February 2003 VA 
examination, the veteran was able to abduct his left arm to 
140 degrees (out of  180 degrees).  This finding is far from 
the 
45 degrees (or, midway between the side and shoulder) 
required for a 30 percent disability rating.  

It also follows that the veteran does not qualify for a 40 
percent disability rating under Diagnostic Code 5201, as the 
medical evidence does not limit right shoulder abduction to 
25 degrees from the side, as detailed above.

A careful review of the evidence of record discloses no 
evidence to the contrary; that is, no evidence which is 
indicative of limitation of motion which approximates that 
which calls for the assignment of a 30 or 40 percent rating.  

The Board is not necessarily strictly limited to the criteria 
contained in the rating schedule.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  However, see also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) [the Board's consideration of factors 
which are wholly outside the rating criteria provided by the 
regulations is error as a matter of law].  In this case, 
there is no evidence of any pathology associated with the 
service-connected shoulder disability other than pain and 
limitation of motion.

Therefore, there is no basis for the assignment of a 
schedular rating in excess of the currently assigned 
20 percent for the veteran's right shoulder disability.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2004). See DeLuca, supra.  

The veteran has complained of right shoulder pain, and such 
has been demonstrated on examination.  However, there is no 
evidence that such symptomatology warrants the assignment of 
additional disability due to pain.  Even considering 
complaints of pain on motion, the veteran was currently able 
to abduct his right arm to 140 degrees, or well beyond 
shoulder level, at the time of the February 2003 VA 
examination.  There is no evidence that motion of the 
shoulder is limited to such an extent that additional 
disability is warranted.

Furthermore, there is no basis for the assignment of 
additional disability due to fatigability, weakness, 
incoordination and the like.  Neither of the two examiners 
identified fatigability, weakness, incoordination and the 
like in regards to the veteran's right shoulder.  

In short, the 20 percent rating which is currently assigned 
encompasses the identified symptoms, to include pain and some 
limitation of motion.  The assignment of additional 
disability pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 is 
not warranted. 




	(CONTINUED ON NEXT PAGE)


5.  Entitlement to an increased disability rating for 
service-connected bilateral plantar fasciitis with pes 
planus, currently evaluated as 30 percent disabling.

Relevant law and regulations

Specific rating criteria

The veteran's service-connected bilateral foot disability is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Codes 5284 
[foot injuries, other] and 5276 [flatfoot; acquired] (2005).  
See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Under Diagnostic Code 5284, 30 percent is the maximum 
disability rating available.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).

Under Diagnostic Code 5276, a severe disability, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, will be rated 
as 30 percent disabling where bilateral.  A pronounced 
disability (with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances) will be rated as 
50 percent disabling where bilateral.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2005).

The words "severe", "pronounced" and "marked" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2005).  The Board observes in 
passing that "marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Webster's New World 
Dictionary, Third College Edition (1988) 828.

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected bilateral 
foot disability is rated under Diagnostic Codes 5284-5276.

As noted above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi, supra.  

The veteran has been diagnosed with pes planus and plantar 
fasciitis.  Accordingly, Diagnostic Codes 5284 is appropriate 
as the catch-all code most applicable to the veteran's 
current symptomatology, along with Diagnostic Code 5276 for 
the veteran's diagnosis of pes planus, or flatfoot.  The 
veteran and his representative have not suggested a more 
appropriate diagnostic code.  

The Board therefore concludes that Diagnostic Codes 5284 and 
5276 are the most appropriate in rating the veteran's 
service-connected bilateral foot disability.  

Schedular rating

The veteran is in receipt for the maximum rating, 30 percent, 
under Diagnostic Code 5284.  

With respect to the criteria for a 50 percent disability 
rating under Diagnostic Code 5276, marked pronation of the 
feet has never been demonstrated in the medical evidence of 
record.  Any findings in regards to tenderness in the plantar 
surface of the feet have been nothing more than minimal.  
Swelling and tenderness was noted in an April 2005 VA 
outpatient note, and an October 2005 VA podiatric consult 
report noted mild tenderness upon palpation along the course 
of the entire medial band of the plantar fascia.  There is no 
evidence of marked inward displacement or spasm of the tendo-
Achilles upon manipulation.  

As for orthopedic devices, the veteran uses a cane for 
ambulation, but this is in connection with his non service-
connected neurological problem, discussed in the Board's 
initial comments, above.  

In short, the symptomatology which has been identified by 
competent medical evidence as being associated with the 
veteran's service-connected bilateral foot disability 
encompasses chiefly complaints of pain.  Such symptoms fall 
within the 30 percent criteria found in Diagnostic Code 5276.  
Accordingly, the criteria for a 
50 percent disability rating under Diagnostic Code 5726 have 
not been met or approximated.
De Luca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that DeLuca factors may be applicable (and as 
explained immediately above the Board does not believe that 
this is so), the Board will address whether additional 
disability may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  

Although the veteran's pes planus may cause him pain, there 
is of record no evidence of weakness, fatigability, 
incoordination and the like due to pain caused by the 
service-connected pes planus.  Thus, there is no objective 
basis on which to assign a higher level of disability based 
on 38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The veteran is service connected for plantar fasciitis with 
pes planus.  The Board has given thought as to whether 
separate disability ratings should be assigned for each.  
However, a review of the medical records indicates that the 
service-connected disability is productive of pain and 
tenderness only.  To separately rate the disability under 
Diagnostic Codes 5276 and 5284.  Would clearly be violative 
of the antipyramiding regulation, 38 C.F.R. § 4.14.  Put 
another way, there is no separately identifiable pathology 
and thus there are not two separate disabilities.    

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral foot disability.  
The benefit sought on appeal is accordingly denied.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In SOCs dated in October 1999 (the spine claim) and in June 
2001 (the right knee, left knee, right shoulder and bilateral 
foot claims), the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claims.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issues on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's lumbar spine, right knee, left knee, right 
shoulder or bilateral feet, and the veteran has pointed to no 
such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's spine, right 
knee, left knee, right shoulder or bilateral feet in the 
recent or remote past.

With respect to marked interference with employment, the 
veteran was employed as a construction worker from 1977 to 
sometime in the 1990s.  He then began part-time work, and has 
been unemployed since sometime after his June 2001 VA 
examination.  A review of the file, however, reveals that the 
veteran has a myriad of physical and mental problems.   With 
respect to the four disabilities here under consideration, 
there is no indication in the record that any of them causes 
interference with employment beyond that contemplated in the 
assigned ratings. 
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

As has been discussed above, the veteran has alleged that he 
experiences significant pain and functional limitations due 
to the various service-connected disabilities, in particular 
the low back disability.  However, the veteran's reports of 
extraordinary pain associated with his musculoskeletal 
disabilities has been discounted by various medical 
examiners.  The medical evidence suggests that the veteran's 
presentation appears to represent either deliberate 
exaggeration for secondary gain, or it may be a manifestation 
of his neuropsychiatric condition(s).  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected low back, 
right knee, left knee, right shoulder or bilateral foot 
disabilities.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.


ORDER

Entitlement to an increased disability rating for service-
connected low back strain is denied.

Entitlement to an increased disability rating for service-
connected residuals of right knee surgery is denied.

Entitlement to an increased disability rating for service-
connected residuals of left knee surgery is denied.

Entitlement to an increased disability rating for service-
connected right shoulder strain is denied.

Entitlement to an increased disability rating for service-
connected bilateral plantar fasciitis with pes planus is 
denied.




REMAND

6.  Entitlement to an increased disability rating for 
service-connected dysthymia, currently evaluated as 10 
percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected dysthymia, which is currently evaluated as 
10 percent disabling.  Although the Board regrets the 
necessity of further delaying a claim that has already once 
been remanded, for reasons stated below additional 
evidentiary development is necessary for proper adjudication 
of the claim.

Specifically, the veteran has been recently diagnosed with 
depression and neuropsychological problems.  In a June 2005 
VA examination report, the examiner noted that the veteran 
"was generally oriented in all spheres although at other 
times he seemed confused and memory seemed impaired . . . ."  
The examiner went on to say that: "It is very difficult to 
offer diagnosis on this veteran. . . In today's examination, 
the veteran tended to minimize the extent of depression, 
describing his depression is mild and focus[ing] primarily on 
cognitive problems he was having.  It does not appear that he 
has ever had a neuropsychological evaluation, so I did not 
know the extent of which there has been any objective 
evaluation of his cognitive functioning."  

The veteran appeared in September 2005 for a VA 
neuropsychological assessment.  The results indicate that the 
veteran currently has a number of neuropsychological 
problems, including "severe memory deficiencies."  The 
examiner did not associate the veteran's cognitive deficits 
with his service-connected dysthymia, nor did the examiner 
distinguish between the symptomatology attributed to the 
veteran's service-connected dysthymia versus the 
symptomatology attributed to his neuropsychological problems.

The Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  For this reason, the case must be remanded for a 
medical opinion which differentiates between service-
connected and non-service connected pathology, to the extent 
possible.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a review of 
the veteran's file by a physician with 
appropriate expertise to determine the 
current nature and severity of the 
veteran's service-connected dysthymia.  
The veteran's VA claims folder must be 
made available to and be reviewed by 
the reviewer.  In particular, the 
reviewer should attempt to distinguish 
symptomatology which is attributable to 
the veteran's service-connected 
dysthymia and that which is 
attributable to any other disability to 
include any non service-connected 
neuropsychological disorder.  If the 
reviewer believes that diagnostic 
testing and/or a personal interview 
with the veteran is necessary, such 
should be scheduled.  If the reviewing 
physician cannot distinguish between 
service-connected and non service-
connected symptomatology, this should 
be indicated.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  The veteran's claim for 
entitlement to an increased disability 
rating for service-connected dysthymia 
should then be readjudicated in light 
of all of the evidence of record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

The purpose of the remand is to obtain additional evidence. 
The Board intimates no opinion, legal or factual, as to the 
ultimate outcome of this appeal. The veteran need take no 
action until he is contacted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


